Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Perez on 11 July 2022.

The application has been amended as follows: 
In claim 1, line 27, “the prohibited state” has been changed to --a prohibited state-- because the limitation lacks an antecedent basis.
In claim 1, line 31, “a prohibited state” has been changed to --the prohibited state-- because of the new antecedent basis provided by the amendment above.
In claim 12, line 27, “the prohibited state” has been changed to --a prohibited state-- because the limitation lacks an antecedent basis.
In claim 12, line 27, a comma (--,--) has been added at the end of the line after “state”.
In claim 12, line 33, “a prohibited state” has been changed to --the prohibited state-- because of the new antecedent basis provided by the amendment above.
Allowable Subject Matter
Claims 1-7 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 9, the engaging portion being a pin pressed into a depression formed in the flow channel member and the to-be-engaged portion being a depression in a surface of the knob facing the flow channel member; and
with regard to claim 10, the number of the to-be-engaged portions being greater than the number of the engaging portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cohen (US 5,076,308) discloses in Figs. 1-5 a lock mechanism 24, 26, 28, 30 comprising an engaging portion 24 in the form of a pin 24 pressed into a depression in the flow channel member 20 (col. 3, lines 47-48), a greater number of to-be-engaged portions 26, 28, 30 formed in the knob 22, and the knob 22 is moved in the traverse direction to selectively engage and disengage the pin 24 with one of the to-be-engaged portions 26, 28, 30.  Cohen lacks the to-be-engaged portions being depressions in the knob and a plurality of pins.
Lardieri (US 5,284,178) discloses in Figs. 1-13 a lock mechanism 35, 34 comprising an engaging portion 35 in the form of a pin 35 pressed into a depression in the knob 6, and a greater number of to-be-engaged portions 34 formed in the flow channel member 5, 33, and the knob 6 is moved in the traverse direction to selectively engage and disengage the pin 35 with one of the to-be-engaged portions 34.  Lardieri lacks the pin being disposed in the flow channel member, the to-be-engaged portions being depressions in the knob, and a plurality of pins/engaging portions.
O’Sullivan (US 606,680) discloses in Figs. 1-4 a lock mechanism (H, I, I’) comprising an engaging portion (H) in the form of a pin (H) disposed in the flow channel member (A), and a greater number of to-be-engaged portions (I, I’) formed as depressions in a surface of the knob (E, J) facing the flow channel member (A).  O’Sullivan lacks the pin being pressed into its respective depression and moving the knob in the traverse direction to switch the lock mechanism between prohibited and permitted states.
Haddad, Jr. (US 3,921,955) discloses in Figs. 1-5 a lock mechanism 44, 46 that comprises a plurality of engaging portions 44 on the flow channel member 18, 38 and a greater number of to-be-engaged portions 46 on the knob 54, 42, but both sets of said portions 44, 46 are detents 44, 46 that are disengaged by sufficient rotational force of the knob 54, 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753